Case 1:19-cv-00715-LO-IDD Document 149 Filed 12/06/19 Page 1 of 3 PageID# 1168




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


JUUL LABS, INC.,

                        Plaintiff,

v.                                                          Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                        Defendants.


          DECLARATION OF MONICA RIVA TALLEY IN SUPPORT OF
      PLAINTIFF’S AMENDED REQUEST FOR CLERK’S ENTRY OF DEFAULT

        I, Monica Riva Talley, hereby declare as follows:

        1.      I am an attorney with the law firm Sterne Kessler Goldstein & Fox PLLC, counsel

for Plaintiff Juul Labs, Inc. (“Plaintiff”).

        2.      I am a member in good standing of the Bar of Virginia, and my Virginia State Bar

number is 41840.

        3.      I submit this Declaration in support of Plaintiff’s Request for Clerk’s Entry of

Default and make this Declaration based on my personal knowledge.

        4.      On July 31, 2019, Plaintiff initiated service of the Verified Complaint, and

Defendants’ Summonses in a Civil Action signed by the Clerk of Court on the Defendants

located within the United States. On October 21, 2019, Plaintiff filed proof of service affidavits

as required by Fed. R. Civ. P. 4(l)(1). The affidavits state certain Defendants were personally

served between August 5, 2019 and September 17, 2019. See D.I. 81-126.
Case 1:19-cv-00715-LO-IDD Document 149 Filed 12/06/19 Page 2 of 3 PageID# 1169




       5.       On July 31, 2019, Plaintiff served a copy of the Court’s Order Granting Plaintiff’s

Motion for Authorizing Service of Process by Email, the Verified Complaint, and Defendants’

Summonses in a Civil Action signed by the Clerk of Court as to the certain foreign Defendants

located in China via the following contact information:


No.   Defendant’s eBay ID            Defendant’s Name                  PayPal email address
          qiaotianping-
 4                                                                 qtp_misszhang@outlook.com
         zhengmeixinxi
                                     Min Zhang (敏 张)                 shiyan0227@outlook.com
 5           miss_zhang                                            qtp_misszhang@hotmail.com
                                                                    maiwenjiang@hotmail.com
                                        Wenjiang Mai
 7            Vapingpit                                          misszhanglink2mwj@outlook.com
                                                                    qtplink2mwj@outlook.com
                                      Dong Dong Wang
 8          savings4u168                                             wangpaul668@gmail.com
                                         (东东 王)
                                       Lian Cui Jiang
 15         kytech2016_0                                               kytech2016@163.com
                                          (莲莲 蒋)
 16         szeminhhangy               Xiao Hua Wang              wangxiaohua588@outlook.com
 22           tyijiafkju                                          xiaohuawang588@outlook.com
                                          (小华 汪)
 68          yanshifu482                                             wxhua188@outlook.com
                                       Hai Yan Xiang
 24         red-cherry2018                                          cherry-xiang@outlook.com
                                          (海艳 项)
 33          talfangkoyu              Peng Lin (鹏 林)                 penglin188@outlook.com
 53         wanyancai559            Hui Qi Lin (辉辉 林)                 linhq888@hotmail.com
 54         wenwen996_4                 Wenbo Lei                     wenwen996@aliyun.com

       6.       On October 21, 2019, Plaintiff filed a Notice of Service of Defendants by Email

as required by Fed. R. Civ. P. 4(l)(2). See D.I. 128.

       7.       No answer or response has been filed by the Defendants who were successfully

served for whom Plaintiff seeks an entry of default. Plaintiff accordingly files the foregoing

Request for Clerk’s Entry of Default after the 21-day expiration, as required by Fed. R. Civ. P.

12(a). I declare under penalty of perjury that the foregoing is true and correct.




                                                  2
Case 1:19-cv-00715-LO-IDD Document 149 Filed 12/06/19 Page 3 of 3 PageID# 1170




Date: December 6, 2019             Respectfully submitted,

                                   /s/ Monica Riva Talley
                                   Monica Riva Talley

                                   Attorney for Plaintiff




                                       3
